 Case 3:19-cv-02075-JAH-LL Document 111 Filed 11/23/20 PageID.7975 Page 1 of 2



1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     JAE PROPERTIES, INC.,                        Case No. 19cv2075-JAH-LL
12
13                                    Plaintiff, ORDER GRANTING MOTION TO
14   v.                                          FILE UNDER SEAL (Doc. No. 95)

15   AMTAX HOLDINGS 2001-XX, LLC,

16                                 Defendant.
17   __________________________________
18   AMTAX HOLDINGS 2001-XX, LLC
     and VICTORIA HEIGHTS LTD.,
19
20                          Counter-Plaintiffs,
     v.
21
     JAE PROPERTIES, INC.,
22
                    Counter-Claim Defendant.
23
24
25
26
27
28

                                                                   Case No. 19cv2075-JAH-LL
     ORDER GRANTING MOTION TO FILE UNDER SEAL
 Case 3:19-cv-02075-JAH-LL Document 111 Filed 11/23/20 PageID.7976 Page 2 of 2



1          Having considered the Motion of Defendant and Counter-Plaintiff AMTAX
2    Holdings 2001-XX, LLC (“AMTAX”) to seal certain portions of AMTAX’s Reply in
3    Support of Motion for Summary Judgment, the supporting Supplemental Declaration of
4    Craig H. Bessenger and accompanying Exhibit, and Objections and Responses to
5    Objections to Evidence (the “Motion, Declaration and Exhibit, and Objections”), the
6    Motion is GRANTED. IT IS HEREBY ORDERED that the unredacted Motion,
7    Declaration and Exhibit, and Objections be filed under seal.
8          IT IS SO ORDERED.
9    DATED: November 23, 2020
10
11                                                _________________________________
                                                  JOHN A. HOUSTON
12                                                UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -1-                  Case No. 19cv2075-JAH-LL
     [PROPOSED] ORDER GRANTING MOTION TO FILE UNDER SEAL
